JOHNSON, Judge:
When this appeal for reappraisement was called for trial, it was submitted upon the following stipulation of counsel for the respective parties:
Mr. Glad : This appeal is abandoned except as to entries number 39019 and entry 2975, and the appeal is abandoned as to 39019 except for the item described as H 300 R 5, and as to that item, I offer to stipulate that during the period of exportation of that item in question there was no foreign, export or United States value for such or similar merchandise as defined under Section 402 of the Act.
Mr. FitzGibbon : That is agreed.
Me. Glad : I also offer to stipulate that the cost of production for this particular item, as defined by Section 402 of the Act, is represented by the sum of $3.70, less 33% per cent.
Mr. FitzGibbon : That is agreed.
Me. Glad : This appeal is also abandoned with regard to entry number 2975, except for item number 217/Z 1 and 2.
I offer to stipulate that the export value for such or similar merchandise of item 217/Z 1 and 2 during the period of exportation was $75.30 less 40 per cent, and that the foreign value for such or similar merchandise was not any higher.
Me. FitzGibbon : That is agreed to.
On the agreed facts, I find (1) that cost of production, as that value is defined in section 402(f) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise described as item number H 300 E 5 on the invoice covered by entry No. 39019 and that such value is $3.70, less 33^ per centum; and (2) that the export value, as that value is defined in section 402(d) of the Tariff Act of 1930, is the proper basis for the determination of the value of *605the merchandise described as item number 217/Z1 and 2 on the invoice covered by entry No. 2975 and that such value is $75.30, less 40 per centum.
As to all other entries and all other items of merchandise, the appeal, having been abandoned, is dismissed.
Judgment will be rendered accordingly.